RENDERED: FEBRUARY 26, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0099-MR

DERWIN NICKELBERRY                                                   APPELLANT


                APPEAL FROM DAVIESS CIRCUIT COURT
v.             HONORABLE JOSEPH W. CASTLEN, III, JUDGE
                     ACTION NO. 04-CR-00184-002


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Derwin Nickelberry brings this appeal from a December 20,

2018, order of the Daviess Circuit Court denying his motion to vacate, set aside, or

correct his judgment of conviction and sentence of imprisonment pursuant to

Kentucky Rules of Criminal Procedure (RCr) 11.42. We affirm.

             On March 29, 2004, Nickelberry was indicted by a Daviess County

Grand Jury upon two counts of robbery in the first degree and one count of
kidnapping. Following a jury trial, Nickelberry was adjudicated guilty upon one

count each of robbery in the first degree and kidnapping. By judgment and

sentence of imprisonment entered September 4, 2007, Nickelberry was sentenced

to a total of forty-years’ imprisonment. Nickelberry directly appealed the

judgment to the Kentucky Supreme Court (Appeal No. 2007-SC-0711-MR). By

Opinion rendered March 19, 2009, the Supreme Court affirmed the judgment and

sentence of imprisonment. Nickelberry v. Commonwealth, No. 2007-SC-0711-

MR, 2009 WL 735881 (Ky. Mar. 19, 2009).

             Thereafter, on June 18, 2010, Nickelberry, pro se, filed a motion

pursuant to RCr 11.42 to vacate or set aside the judgment and sentence of

imprisonment. Nickelberry asserted that his trial counsel was ineffective for

failing to call an alibi witness, failing to impeach a victim/eyewitness, and failing

to conduct a proper investigation. The trial court denied the RCr 11.42 motion by

order entered August 17, 2010. By Opinion rendered April 6, 2012, this Court

affirmed the trial court’s denial of Nickelberry’s RCr 11.42 motion. Nickelberry v.

Commonwealth, No. 2010-CA-1708-MR, 2012 WL 137892 (Ky. App. Apr. 6,

2012).

             On October 17, 2018, some six years after filing his original RCr

11.42 motion, Nickelberry, pro se, filed a second motion to vacate the judgment

and sentence. The 68-page motion was entitled “Motion to Relations Back of


                                          -2-
Amendments, Substantial Error and Vacate, Set Aside or Correct Sentence for A

New Trial Pursuant to [Kentucky Rules of Civil Procedure] CR 15.03, RCr 10.26

& RCr 11.42.” By order entered December 20, 2018, the trial court denied

Nickelberry’s motion as time-barred under the three-year limitation period of RCr

11.42(10). This appeal follows.

               Nickelberry contends the trial court erred by denying his RCr 11.42

motion to vacate. More particularly, Nickelberry asserts that although his current

motion alleging ineffective assistance of counsel was filed outside the three-year

limitation period of RCr 11.42(10), the relation back doctrine of CR 15.03 operates

to save the second RCr 11.42 motion.1 We disagree.

               As to the relation back doctrine in criminal cases, the applicable rule

is found in CR 15.03.2 CR 15.03(1) specifically provides that if a claim “arose out

of the conduct, transaction, or occurrence set forth or attempted to be set forth in

the original pleading, the amendment relates back to the date of the original

pleading.” However, “it is obvious that this Rule [CR 15] applies only to

amendments offered during the pendency of the action. Certainly, it was not


1
 Kentucky Rules of Criminal Procedure (RCr) 11.42(10) provides, in relevant part, that “[a]ny
motion under this rule shall be filed within three years after the judgment becomes final,” unless
one of two exceptions is applicable. It is uncontroverted that neither of the two exceptions
provided for in the RCr 11.42(10) is applicable to the case sub judice.
2
 As explained by the Court in Roach v. Commonwealth, 384 S.W.3d 131, 135 (Ky. 2012), RCr
13.04 provides “that gaps like this in the Criminal Rules may be filled by the pertinent Civil
Rules.”

                                               -3-
intended to apply in situations where . . . the court has lost control of the

judgment.” Meredith v. Ingram, 465 S.W.2d 38, 39 (Ky. 1971). Simply stated, a

motion to amend a petition or motion can only be filed while the action or

proceeding is still pending.3 Id. at 39 (citation omitted).

              In the case sub judice, Nickelberry filed a pro se RCr 11.42 motion on

June 18, 2010. The trial court denied the motion by order entered August 17,

2010. The trial court’s denial of the RCr 11.42 motion was affirmed in a direct

appeal to this Court by Opinion rendered April 6, 2012. Nickelberry v.

Commonwealth, No. 2010-CA-1708-MR, 2012 WL 1137982 (Ky. App. Apr. 6,

2012). Thus, the matter of the RCr 11.42 motion was fully adjudicated to finality

by this Court’s opinion affirming the denial of the RCr 11.42 motion in 2012.

Nickelberry, then filed a second pro se RCr 11.42 motion some eight years later,

on October 17, 2018, and attempted to utilize the relation back doctrine of CR

15.03(1) to evade the three-year limitation period of RCr 11.42(10). It is clear that

Nickelberry’s original RCr 11.42 motion was fully adjudicated; therefore, the




3
  Although unpublished, we find the reasoning expressed in Wooden v. Commonwealth, No.
2017-CA-0790-MR, 2018 WL 3814611, at *2 (Ky. App. Aug. 10, 2018) as particularly relevant.
In Wooden, appellant attempted to utilize the relation back doctrine to amend a previously ruled
upon RCr 11.42 motion. The Court of Appeals observed that the relation back doctrine “cannot
amend his previous RCr 11.42 motion because the trial court has already ruled on that motion
and been affirmed on appeal.” Id. at *2.



                                              -4-
relation back doctrine of CR 15.03(1) in inapplicable. Accordingly, we are of the

opinion that Nickelberry’s RCr 11.42 motion is time-barred.

            Even if Nickelberry’s RCr 11.42 motion were timely, the motion

would be barred as successive, and we would not reach the merits thereof. See

Owens v. Commonwealth, 512 S.W.3d 1, 14 (Ky. App. 2017) (citation omitted). In

this case, all of Nickelberry’s contentions were either known or could have been

known when he filed his original RCr 11.42 motion in 2010.

            In sum, we are of the opinion that the trial court properly denied

Nickelberry’s RCr 11.42 motion without an evidentiary hearing.

            ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Derwin Nickelberry, Pro Se                Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky
                                          Frankfort, Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -5-